DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/2/21.  These drawings are acceptable.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 should be changed to “the method comprising inducing an airflow through the propulsion motor by rotating the rotor” since machine is not previously recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertels (US20160152327, “Bertels”).
Re claim 1, Bertels discloses a rotor 1 (figs 1-3, para [0124]) for a propulsion motor (figs 1-3, para [0005] & [0132]), the rotor 1 comprising: 
a radially inner rotor hub 2 (figs 1-3, para [0124]) rotatable about an axis of rotation 10 (figs 1-3, para [0130]) which defines an axial direction of the rotor 1 (figs 1-2); 
a radially outer rotor rim 7 (figs 1-3, para [0125][-0126]), supporting or configured to support a magnet 16, 17 (figs 1-3, para [0128]); and 
a plurality of spokes 4 (figs 1-3, para [0124]) extending between the rotor hub 2 and the rotor rim 7 for supporting the rotor rim 2 (figs 1-3, para [0124]-[0125]); 
wherein the spokes 4 are arranged relative to the axial direction of the rotor 1 so as to induce a flow of air through the rotor 1 when the rotor 1 rotates about the axis 10 (figs 1-3, para [0124]).  
Re claim 16, Bertels discloses claim 1 as discussed above and further discloses the plurality of spokes 4 consists of 12 spokes (para [0034] and claim 11).

Claims 1, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salamon et al. (US20170104385, “Dokonal”).
Re claim 1, Salamon discloses a rotor (figs 4a-5b, para [0030]-[0031], includes 260, 270, 280 & 290) for a propulsion motor (figs 1 & 4a-b, para [0001]), the rotor comprising: 
a radially inner rotor hub 270 (figs 4a-b, para [0030]) rotatable about an axis of rotation (figs 4a-b, para [0030]) which defines an axial direction of the rotor (figs 4a-b); 
a radially outer rotor rim 280 (figs 4a-b, para [0030]), supporting or configured to support a magnet 290 (figs 4a-5b, para [0030]-[0031]); and 
a plurality of spokes 260 (figs 4a-b, para [0030]) extending between the rotor hub 270 and the rotor rim 280 for supporting the rotor rim 280 (figs 4a-b, para [0030]); 
wherein the spokes 260 are arranged relative to the axial direction of the rotor so as to induce a flow of air through the rotor when the rotor rotates about the axis (figs 1 & 4a-5b, para [0001] & [0030]-[0031]).  
Re claim 14, Salamon discloses a method of manufacturing a propulsion motor (figs 1 & 4a-b, para [0001] & [0030]) comprising a stator (figs 4a-5b, para [0030]-[0031], includes 220-230) and a rotor (figs 4a-5b, para [0030]-[0031], includes 260, 270, 280 & 290), 
the rotor comprising a radially inner rotor hub 270 (figs 4a-b, para [0030]) rotating in use about an axis of rotation (figs 4a-b, para [0030]) defining an axial direction of the rotor (figs 4a-b), 
a radially outer rotor rim 280 (figs 4a-b, para [0030]) supporting a magnet 290 (figs 4a-5b, para [0030]-[0031]); and 
a plurality of spokes 260 (figs 4a-b, para [0030]) extending between the rotor hub 270 and the rotor rim 280 for supporting the rotor rim 280 (figs 4a-b, para [0030]),

Re claim 15, Perrier discloses a method of cooling a propulsion motor (figs 1 & 4a-b, para [0001] & [0030]) comprising a stator (figs 4a-5b, para [0030]-[0031], includes 220-230) and a rotor (figs 4a-5b, para [0030]-[0031], includes 260, 270, 280 & 290), 
the method comprising inducing an airflow through the machine by rotating the rotor (figs 1 & 4a-5b, para [0001] & [0030]-[0031]), 
the rotor comprising a radially inner rotor hub 270 (figs 4a-b, para [0030]) rotating about an axis of rotation (figs 4a-b, para [0030]) defining an axial direction of the rotor (figs 4a-b), 
a radially outer rotor rim 280 (figs 4a-b, para [0030]) supporting a magnet 290 (figs 4a-5b, para [0030]-[0031]), and 
a plurality of spokes 260 (figs 4a-b, para [0030]) extending between the rotor hub 270 and the rotor rim 280 for supporting the rotor rim 280 (figs 4a-b, para [0030]),
the spokes 260 being arranged relative to the axial direction of the rotor so as to induce the flow of air through the rotor when the rotor rotates (figs 1 & 4a-5b, para [0001] & [0030]-[0031]).
Re claim 17, Salamon discloses claim 1 as discussed above and further discloses the spokes 260 twist along their axial lengths (figs 4a-b).
Re claim 18, Salamon discloses claim 1 as discussed above and further disclose the propulsion motor is a high performance propulsion motor (as compared to a propulsion motor that does not perform as well as the motor of Salamon).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perrier (DE4107962, “Perrier”, and using machine translation) in view of McPherson et al. (AN INTRODUCTION TO ELECTRICAL MACHINES AND TRANSFORMERS, PG 1, 1981, “McPherson”).
Re claim 1, Perrier discloses a rotor 13 (figs 1-2, para [0010]) for a propulsion alternator (fig 1, para [0014] & [0025], the alternator propels cooling air by the rotor spokes 23, which follows the definition of propulsion produced below), the rotor 13 comprising: 

a radially outer rotor rim 22 (figs 1-2), supporting or configured to support a magnet 27 (fig 1, para [0018]-[0019]); and 
a plurality of spokes 23 (figs 1-2) extending between the rotor hub 20 and the rotor rim 22 for supporting the rotor rim 22 (figs 1-2, para [0012]); 
wherein the spokes 23 are arranged relative to the axial direction of the rotor 13 so as to induce a flow of air through the rotor 13 when the rotor rotates about the axis (figs 1-2, para [0014] & [0017]).  

    PNG
    media_image1.png
    337
    735
    media_image1.png
    Greyscale

Perrier disclose claim 1 but discloses a propelling alternator instead of a propulsion motor.
McPherson discloses the structure of an alternator or generator can be configured as a motor (pg 1, 1st paragraph). 

Re claim 2, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses the spokes 23 are arranged at an angle to the axial direction (figs 1-2, para [0015]). 
Re claim 5, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses the spokes 23 are angled at a constant angle relative to the axial direction along their radial extent (figs 1-2, para [0013] & [0015]). 
Re claim 6, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses the spokes 23 are angled at a constant angle relative to the axial direction along their longitudinal extent (figs 1-2, [0013] & para [0015]).
Re claim 8, Perrier in view of McPherson discloses claim 1 as discussed above . Perrier further discloses a cross section 24 of the spokes 23 extend along a curve in the axial direction (fig 1, airfoil shape of 23 has curved cross section as seen in fig 1). 
Re claim 9, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses the spokes 23 are airfoil shaped in cross section in the axial direction (fig 1, para [0015]). 
Re claim 10, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses  the spokes 23 extend radially at their leading edges (figs 1-2). 
Re claim 11, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses the rotor hub 20, the rotor rim 22 and the spokes 23, are a unitary one piece component (figs 1-2, para [0010]-[0012]). 
Re claim 12, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses the rotor 13 further comprises an annular front wall (figs 1 & below) and an annular rear wall (figs 1 & below) extending radially outwardly from the rotor rim 22 (figs 1 & below), a magnet 27 being retained axially between the annular front wall and the annular rear wall (figs 1 & below). 

    PNG
    media_image2.png
    237
    725
    media_image2.png
    Greyscale

Re claim 13, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses a stator 12 (fig 1, para [0009]). 
Re claim 14, Perrier discloses a method of manufacturing a propulsion alternator (fig 1, para [0014] & [0025], the alternator propels cooling air by the rotor spokes 23 which follows the definition of propulsion produced above for claim 1) comprising a stator 12 and a rotor 13 (fig 1, para [0009]-[0010]), the rotor 13 comprising a radially inner rotor hub 20 (figs 1-2, para [0011]) rotating in use about an axis of rotation (figs 1-2, axis of 14) defining an axial direction of the rotor (fig 1), a radially outer rotor rim 22 (figs 1-2) supporting a magnet 27 (fig 1, para [0018]-[0019]); and a plurality of spokes 23 (figs 1-2) extending between the rotor hub 20 and the rotor rim 22 for supporting the rotor rim 22 (figs 1-2, para [0012]),

Perrier disclose claim 14 but discloses a propelling alternator instead of a propulsion motor.
McPherson discloses the structure of an alternator or generator can be configured as a motor (pg 1, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the propulsion alternator of Perrier as a propulsion motor since it is known in the art that the same structure can be configured as a motor or generator, as taught by McPherson, and to provide rotor cooling in other applications of electrical machines.
Re claim 15, Perrier discloses a method of cooling a propulsion alternator (fig 1, para [0014] & [0025], the alternator propels cooling air by the rotor spokes 23 which follows the definition of propulsion produced above for claim 1) comprising a stator 12 and a rotor 13 (fig 1, para [0009]-[0010]), 
the method comprising inducing an airflow through the machine by rotating the rotor 13 (figs 1-2, para [0014] & [0017]), the rotor 13 comprising a radially inner rotor hub 20 (figs 1-2, para [0011]) rotating about an axis of rotation (figs 1-2, axis of 14) defining an axial direction of the rotor 13 (fig 1), a radially outer rotor rim 22 (figs 1-2) supporting a magnet 27 (fig 1, para [0018]-[0019]), and a plurality of spokes 23 (figs 1-2) extending between the rotor hub 20 and the rotor rim 22 for supporting the rotor rim 22 (figs 1-2, para [0012]), the spokes 23 being arranged relative to the axial direction of 
Perrier disclose claim 15 but discloses a propelling alternator instead of a propulsion motor.
McPherson discloses the structure of an alternator or generator can be configured as a motor (pg 1, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the propulsion alternator of Perrier as a propulsion motor since it is known in the art that the same structure can be configured as a motor or generator, as taught by McPherson, and to provide in other applications of electrical machines.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perrier in view of McPherson and in further view of Bottenschein et al. (DE4311242, “Bottenschein”, using machine translation).
Re claim 3, Perrier in view of McPherson discloses claim 2 as discussed above.  Perrier is silent with respect to the spokes are arranged at an angle of between 10° and 40° to the axial direction.
Bottenschein discloses the spokes 12 (figs 1-3) are arranged at an angle α of between 10° and 40° to the axial direction (figs 2-3, para [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arranged the spokes of Perrier in view of McPherson at an angle of between 10° and 40° to the axial direction, as disclosed by .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perrier in view of McPherson and Bottenschein and in further view of Patel et al. (PARAMETER AFFECTING THE PERFORMANCE OF AXIAL FAN PERFORMANCE, International Journal of Engineering Research & Technology (IJERT), Vol 1, issue 3, May 2012, pgs 1-3, “Patel”).
Re claim 4, Perrier in view of McPherson and Bottenschein discloses claim 3 as discussed above. Perrier is silent with respect to the spokes are angled at an angle of 25° to the axial direction. 
Bottenschein discloses the spokes 12 are arranged at an angle α in range that includes 25° to the axial direction (para [0016], 20°-40°).
Patel discloses the changing the angle of a fan blade effects the airflow (fig 5, pg 2, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the spokes of Perrier in view of McPherson and Bottenschein to be angled at an angle of 25°, as disclosed within a range of angles of Bottenschein, in order to decrease the airflow, as taught by Patel (fig 5, pg 2, last paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perrier in view of McPherson and in further view of Cole et al. (US20070227470, “Cole”).
Re claim 7, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier further discloses the spokes 23 are airfoil in cross section in the axial direction (fig 1, para [0015]). 
Perrier is silent with respect to the spokes are rectilinear in cross section in the axial direction.
Cole discloses equivalence between spokes 221’’, 221’’’ with airfoil cross section in the axial direction and rectilinear cross section in the axial cross section (figs 5-7, para [0045], lns 18-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the spokes of Perrier in view of McPherson to be rectilinear in cross section in the axial direction, as disclosed by Cole, in order for easier manufacture, as taught by Cole (para [0045], lns 22-23), as well as the rectilinear cross section is an equivalent shape for the spokes, as taught by Cole (figs 5-7, para [0045], lns 18-25).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perrier in view of McPherson and in further view of Gray (US4358245, “Gray”).
Re claim 17, Perrier in view of McPherson discloses claim 1 as discussed above. Perrier is silent with respect to the spokes twist along their axial lengths.
Gray discloses the spokes 28 twist along their axial lengths (figs 1 & 3-5, col 5, lns 10-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the spokes of Perrier in view of .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically McPherson is combined with Perrier to overcome the amendment. Additionally Bertels and Salamon, respectively disclose at least claim 1.
Additionally it is pointed out that adding the limitation of “propulsion motor” does not change the structure of the claimed invention. Specifically in claim 1, it is known in the art that motors and generators/alternators have the same structure (see McPherson), except motors employs electricity to use the rotor to drive another apparatus and the generator/alternators are driven by another apparatus to generate electricity.
The claimed invention is to the structure of the rotor that includes inner and outer rims and spokes for cooling of the propulsion motor. 
The rotor will provide cooling whether or not it is driven to drive the rotor (motor) or being driven to generate electricity (generator/alternator), since the spokes of the rotor will be rotated to induce a flow of air through the rotor. 

Since the limitation of “propulsion motor” is employed in the preamble and does not add any structural limitations to the claimed invention, it is a mere statement of intended use and is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02, II. 

Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. 
Applicant argues with respect to claim 4 that 25 degrees is not disclose in the prior art (pg 8, 2nd para). Examiner disagrees.
Bottenschein discloses 25 degrees in a range of angles (para [0016], 20°-40°) and Patel discloses 25 degrees in a range of angles, as well as changing the blade angle is a result effective variable (fig 5, pg 2, last paragraph).
Applicant argues with respect to claim 7 that Cole has spokes for a fan and can not relate to a rotor with spokes which can induce airflow (pg 8, 3rd para). Examiner disagrees.
This argument is not persuasive since applicant provides no evidence on why these references are not related, specifically since both Perrier and Cole disclose spokes for moving air.
Applicant argues with respect to claim 8 that Perrier does not disclose spokes with a cross section which extends along a curve in the axial direction (pg 8, 4th para). Examiner disagrees.
As demonstrated below, the cross section 24 of the spoke 23 of Perrier extends along the curve of the surface of the cross section 24 (fig 1).

    PNG
    media_image3.png
    360
    621
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834